 

Exhibit 10.3

 

January 30, 2018

 

Personal and Confidential

David Allen

 

Dear David:

 

This letter (this “Agreement”) will confirm the following terms in connection
with the payment of certain benefits pursuant to the Change in Control Agreement
by and between WPCS International Incorporated (together with its successors and
assigns, the “Company”) and you, dated September 29, 2015 (the “Change in
Control Agreement”).

 

1.Change in Control Payment. Provided that you execute, deliver, and do not
revoke this Agreement, the Company will pay you the benefit described in Section
4 of the Change in Control Agreement (the “Change in Control Payment”) in
accordance with the terms of the Change in Control Agreement; provided, however,
that the Change in Control Payment shall paid on the first practicable payroll
date following the Effective Date.

 

2.Release. In consideration for the payments, benefits and other promises and
covenants set forth herein, you voluntarily, knowingly and willingly release and
forever discharge the Company, its subsidiaries, affiliates and parents,
together with each of those entities’ respective current and former officers,
directors, shareholders, employees, agents, fiduciaries and administrators
(collectively, the “Releasees”) from any and all claims and rights of any nature
whatsoever which you may have against them, whether known or unknown, suspected
or unsuspected. This release includes, but is not limited to, any rights or
claims relating in any way to your employment or service relationship with the
Company or any of the other Releasees or the separation or termination thereof,
any contract claims (express or implied, written or oral), or any rights or
claims under any statute, including, without limitation, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Rehabilitation Act of 1973 (including Section 504
thereof), Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1866
(42 U.S.C. § 1981), the Civil Rights Act of 1991, the Equal Pay Act, the
National Labor Relations Act, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act of 1974, the Family Medical
Leave Act, the Lilly Ledbetter Fair Pay Act, and the Genetic Information
Non-Discrimination Act, all as amended, and any other federal, state or local
law. This release specifically includes, but is not limited to, any claims based
upon the right to the payment of wages, bonuses, equity awards, carried
interest, incentive and performance compensation, vacation, pension benefits,
401(k) plan benefits, stock based compensation, or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law. Notwithstanding this Section 2, this
Section does not release the Company from any obligation expressly set forth in
this Agreement, obligations under the stock option agreements set forth in
Exhibit A, obligations related to indemnification under the Company’s applicable
organizational documents, or obligations not waivable by applicable law.

 

 

 

 

3.No Claims Filed. As a condition of the Company entering into this Agreement,
you further represent that you have not filed against the Company or any of the
other Releasees, any complaints, claims or lawsuits with any court,
administrative agency or arbitral tribunal prior to the date hereof, and that
you have not transferred to any other person any such complaints, claims or
lawsuits. You understand that by signing this Agreement, you waive your right to
any monetary recovery in connection with a local, state or federal governmental
agency proceeding and you waive your right to file a claim seeking monetary
damages in any court, administrative agency or arbitral tribunal.

 

4.Reservation of Rights. You understand that nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.

 

5.Other Agreement. You understand and acknowledge that you remain bound by any
and all agreements with the Company with regard to confidential information,
assignment of rights in intellectual property, non-competition,
non-disparagement, and non-solicitation that by their terms remain in effect,
including, without limitation, the Change in Control Agreement. For the
avoidance of doubt, you acknowledge and agree that the provisions of Sections 5
and 10 of the Change in Control Agreement shall continue to remain in full force
and effect pursuant to its terms and that you shall honor them.

 

6.Confidentiality of Agreement. You and the Company agree that the terms of this
Agreement are CONFIDENTIAL. You and the Company agree not to tell anyone about
this Agreement and not to disclose any information contained in this Agreement
to anyone, other than to your or the Company’s lawyers or financial advisors or
your immediate family members, in each case to the extent necessary to
administer this Agreement, to enforce this Agreement, or to respond to a valid
subpoena or other legal process; provided that any such disclosure by you to
your lawyers, financial advisors or immediate family members shall be
conditioned on your first informing such persons that they must keep this
Agreement and its contents confidential.

 

7.Breach of this Agreement. You promise to abide by the terms and conditions in
this Agreement, and you understand that if you do not, the Company shall be
entitled to attorneys’ fees and any other damages incurred due to such breach,
except that this provision will not apply if you file a lawsuit challenging the
validity of this Agreement.

 

8.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (without regard to any conflicts of laws
principles thereof that would give effect to the laws of another jurisdiction).

 

9.Entire Agreement. This Agreement constitutes the entire agreement between you
and the Company and supersedes all other agreements between you and the Company,
except as otherwise provided herein. You confirm that in signing this Agreement
you have not relied on any warranty, representation, assurance, or promise of
any kind whatsoever other than as expressly set out in this Agreement.

 

10.Waiver. By signing this Agreement, you acknowledge that:

 

(a)You have carefully read and understand this Agreement;

 

 2 

 

 

(b)The Company advised you to consult with an attorney and/or any other advisors
of your choice before signing this Agreement;

 

(c)You have been given 21 days to consider your rights and obligations under
this Agreement and to consult with an attorney about both;

 

(d)You understand that this Agreement is legally binding and by signing it you
give up certain rights;

 

(e)You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it;

 

(f)You acknowledge and agree that the benefit described in Section 1 of this
Agreement is contingent on execution of this Agreement, which releases all of
your claims against the Company and the Releasees, and you knowingly and
voluntarily agree to release the Company and the Releasees from any and all
claims you may have, known or unknown, in exchange for the benefits you have
obtained by signing, and that these benefits are in addition to any benefit you
would have otherwise received if you did not sign this Agreement;

 

(g)You have seven (7) days after you sign this Agreement to revoke it by
notifying the Company in writing. The Agreement will not become effective or
enforceable until the seven (7) day revocation period has expired (the date this
Agreement becomes effective and irrevocable, the “Effective Date”);

 

(h)This Agreement includes a waiver of all rights and claims you may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

(i)This Agreement does not waive any rights or claims that may arise after this
Agreement becomes effective, which is seven (7) days after you sign it, provided
that you do not exercise your right to revoke this Agreement.

 

11.Return of Signed Agreement. You should return the signed Agreement to me on
or before the date that is 21 days from the date hereof.

 

Sincerely,       /s/ Sebastian Giordano   Name: Sebastian Giordano   Title:
Chief Executive Officer  

 

Read, Accepted and Agreed to:       /s/ David Allen   David Allen       January
30, 2018   Date  

 

 3 

 

 

EXHIBIT A

STOCK OPTION AGREEMENTS

 

Option Agreement Date  Quantity Issued   Strike Price  August 6, 2015   20,000  
$1.19  September 29, 2015   325,000   $1.32  April 24, 2016   75,000   $1.26 
April 28, 2017   75,000   $1.35  April 28, 2017 (on merger closing)   100,000  
$1.35 

 

 4 

 

